SIMONS, Circuit Judge
(concurring).
I concur in the result reached by the majority, but not on the ground that the Kentucky statute discriminates against postal savings deposits. I perceive no ■discrimination between such deposits and ■others of the same classification, and the classification has been held reasonable in the Madden case. The exaction is, however, an unconstitutional burden upon the financial activities of the Federal government, within the holding of the cases cited in the opinion.